              Case 2:20-bk-52286                   Doc 6        Filed 05/02/20 Entered 05/05/20 09:32:17                               Desc Main
                                                                Document      Page 1 of 2
Fill 1n this 111format1on to identify your case:                                                                                  FILED
Debtor 1          DEREK                      LEE                         CRABTREE                                                   MAY O2 2020
                    First Name                Middle Name                Last Name
                                                                                                                                     RICHARD JONES
Debtor 2
(Spouse, if filing) First Name                Middle Name                Last Name                                                  CLERK OF COURT
                                                                                                                                U.S. BANKRUPTCY COURT
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF OHIO

Case number                                                                                                                                  D     Check if this is an
 (If known)                                                                                                                                        amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                              12,1s

  If you are an individual filing under chapter 7, you must fill out this form if:
  • creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

                     List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.

          Identify•• f:l'.lldltorand   the property that is collateral               What do you Intend to do with the property that
                                                                                     secures a debt?
                                                                                                                                         Did you dalm the property
                                                                                                                                         as exempt on Schedule C?


          ~~~d~~or's       BRIDGECREST                                               ia Surrender the property.                          liif No
                                                                                     D Retain the property and redeem it.                DYes
         Description of          VEHICLE GOOD CONDITION                              D Retain the property and enter into a
         property
         securing debt:                                                                  Reaffirmation Agreement.
                                                                                     D Retain the property and [explain): _ _ _ __


         Creditor's                                                                  D   Surrender the property.                         DNo
         name:
                                                                                     0   Retain the property and redeem it.              DYes
         Description of
         property
                                                                                     D Retain   the property and enter into a
         securing debt:                                                                  Reaffirmation Agreement.
                                                                                     D Retain   the property and [explain]: _ _ __



         Creditor's                                                                  D Surrender the property.                           DNo
         name:
                                                                                     D Retain the property and redeem it.                DYes
         Description of
         property
                                                                                     D Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
         securing debt:
                                                                                     D Retain the property and [explain]: _ _ _ __

         Creditor's                                                                  D Surrender the property.                            DNo
         name:
                                                                                     D Retain the property and redeem it.                DYes
         Description of
         property
                                                                                     D Retain the property and enter into a
                                                                                         Reaffirmation Agreement.
         securing debt:
                                                                                     D Retain   the property and [explain]: _ _ __



  Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                      paQe 1
            Case 2:20-bk-52286                     Doc 6          Filed 05/02/20 Entered 05/05/20 09:32:17                                                              Desc Main
                                                                  Document      Page 2 of 2
 Debtor 1
                 DEREK               LEE             CRABTREE
                                                                                                                                            Case number (If k n o w n ) ~ - - - - - - - - - - - - -
                 First Name          Middle Name      Last Name




                 List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        Duerla your unexpired personal property leases                                                                                                             Will the   tea•• be assumed?
       Lessor's name:         HALEY RESIDENTIAL                                                                                                                   ONo
                                                                                                                                                                  !ff'ves
       Description of leased         RENT
       property:


       Lessor's name:                                                                                                                                             ONo
                                                                                                                                                                  DYes
       Description of leased
       property:


       Lessor's name:                                                                                                                                             ONo

       Description of leased                                                                                                                                      DYes
       property:


       Lessor's name:                                                                                                                                             0No
                                                                                                                                                                  DYes
       Description of leased
       property:


       Lessor's name:                                                                                                                                             ONo
                                                                                                                                                                  DYes
       Description of leased
       property:


       Lessor's name:                                                                                                                                             ONo
                                                                                                                                                                  DYes
       Description of leased
       property:


       Lessor's name:                                                                                                                                             ONo
                                                                                                                                                                  DYes
       Description of leased
       property:




 fMfi            Sign Below


     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




       Signature of Debtor 1                                            Signature of Debtor 2


      Date   cJJ/4/ f H)if}
             M     DD     /   YYYY
                                                                        Date
                                                                               ..,..M,,_.M,..,/----c-D.,,-D---,/----,-YY,...,YY,.,,.,..--




Official Form 108                                  Statement of Intention for Individuals Filing Under Chapter 7                                                                      page 2
